UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 July 18, 2012 Commission File Number 001-15244 CREDIT SUISSE GROUP AG (Translation of registrant’s name into English) Paradeplatz 8, 8001 Zurich, Switzerland (Address of principal executive office) Commission File Number 001-33434 CREDIT SUISSE AG (Translation of registrant’s name into English) Paradeplatz 8, 8001 Zurich, Switzerland (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Introduction This report filed on Form 6-K contains information on Credit Suisse Group AG and Credit Suisse AG and consists of a Media Release relating to 2Q12 earnings results and other information, which is attached as an exhibit to this Form 6-K and all of which, except the four paragraphs following the heading “Credit Suisse Group today announced its 2Q12 results, decisive measures to improve efficiency and to strengthen its capital position in preparation for Basel III regulatory requirements” (such heading being found on the first page of the Media Release), is incorporated herein by reference. On or about July 24, 2012, the Financial Release for 2Q12 of Credit Suisse, which will include additional disclosure, will be published and filed with the US Securities and Exchange Commission (SEC). Unless the context otherwise requires, references herein to “Credit Suisse Group”, “Credit Suisse,” “the Group,” “we,” “us” and “our” mean Credit Suisse Group AG and its consolidated subsidiaries and the term “the Bank” means Credit Suisse AG, the Swiss bank subsidiary of the Group, and its consolidated subsidiaries. References herein to “CHF” are to Swiss francs. This report on Form 6-K (including the exhibits hereto) is hereby incorporated by reference into the Registration Statement on Form F-3 (file no. 333-180300) and the Registration Statement on Form S-8 (file no. 333-101259). The information in the Exhibit hereto contains information for the three and six months ended June 30, 2012. The Group's independent registered public accounting firm has not completed its review of the condensed consolidated financial statements (unaudited) for the three and six months ended June 30, 2012 and the Group has not finalized its financial reporting for the period. Accordingly, such financial information is subject to completion of quarter-end procedures which may result in changes to that information. Forward-looking statements This Form 6-K and the information incorporated by reference in this Form 6-K include statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. In addition, in the future the Group, the Bank and others on its or their behalf may make statements that constitute forward-looking statements. When evaluating forward-looking statements, you should carefully consider the cautionary statement regarding forward-looking information, the risk factors and other information set forth in the Group’s annual report on Form 20-F for the year ended December 31, 2011, and subsequent annual reports on Form 20-F filed by the Group with the SEC and the Group’s and Bank’s reports on Form 6-K furnished to or filed with the SEC, and other uncertainties and events. Exhibits No. Description 99.1Credit Suisse Media Release, dated July 18, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed ontheir behalf by the undersigned, thereunto duly authorized. CREDIT SUISSE GROUP AG and CREDIT SUISSE AG (Registrants) By: /s/ Christian Schmid Christian Schmid Managing Director /s/Claude Jehle Claude Jehle Date: July 18, 2012 Director
